IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PAUL E. MCNUTT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4898

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 1, 2015.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Nancy A. Daniels, Public Defender, and W. C. McLain, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.